Case 9:21-mj-0O0085-KLD Document 7 Filed 09/07/21 Page 1 of 1

AO 467 (Rev. 01/09) Order Requiring a Defendant to Appear in the District Where Charges are Pending and Transferring Bail

UNITED STATES DISTRICT COURT

for the

District of Montana

 

United States of America

v

. Case No. MJ-21-85-M-KLD
JAMES LEE LOUNSBURY,

Charging District: District of Idaho

 

 

ee Oe

Defendant Charging District's Case No. CR 21-091-NBLW

ORDER REQUIRING A DEFENDANT TO APPEAR IN THE DISTRICT
WHERE CHARGES ARE PENDING AND TRANSFERRING BAIL

After a hearing in this court, the defendant is released from custody and ordered to appear in the district court
where the charges are pending to answer those charges. If the time to appear in that court has not yet been set, the
defendant must appear when notified to do so. Otherwise, the time and place to appear in that court are:

 

 

 

Place: United States District Court Courtroom No.: Mag. Judge Candy Dale
James A.McClure Federal Building
Boise, ID Date and Time: 9/14/2021 9:30 am

 

 

The clerk is ordered to transfer any bail deposited in the registry of this court to the clerk of the court where the
charges are pending.

Date: 09/07/2021 aX eiisond DSA)
Judge 's signature

U.S. Magistrate Judge Kathleen L. DeSoto

Printed name and title

 
